1                            UNITED STATES DISTRICT COURT
2                                   DISTRICT OF NEVADA
3
4    DASHOD REED,                                   Case No. 3:19-CV-0524-JAD-CLB
5                                      Plaintiff,   ORDER
6           v.
7    D. COOK, et al.,
8                                 Defendants.
9
10
           Plaintiff Dashod Reed (“Reed”) filed a letter requesting a court order. (ECF No.
11
     18). A document requesting a court order must be styled as a motion, not a letter. See
12
     Fed. R. Civ. P. 7(b)(1). Letters to a judge or opposing counsel will be disregarded. The
13
14   Clerk shall STRIKE Reed’s letter docketed as ECF No. 18.

15         IT IS SO ORDERED.
16
             July 14, 2021
     DATED: ___________.
17
18
                                               ___________________________________
19                                             UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28
